1.1

2.1

2.2

ENVIRONMENTAL AND SOCIAL STRATEGY (ESS)

PARAGUAY
CAIASA CRUSHING PROJECT

I. INTRODUCTION
Project Summary
Country: Paraguay
Sector: Agribusiness
Project name: CAIASA Crushing Project
Borrower: Complejo Agro-Industrial Angostura SA.
Sponsors: Losur Overseas S.L., Bunge Limited and Louis Dreyfus

Commodities Group
Total project cost: US$230 million

IDB A-loan: Up to US$92 million
IDB B-loan: tbd
EIC: B

II. PROJECT DESCRIPTION

IDB financing is proposed for Complejo Agro-Industrial Angostura S.A (“CAIASA” or
the “Company”) which entails the design, development, construction and operation of a
new soybean crushing plant, and related facilities’ as well as the commercialization of an
industrialized product derived from soybean (the “Project”). The new plant, located in
Villeta, 40 km from Asuncion (see figure 1), includes a crushing capacity of 4,0007
tons/day.

Paraguay has grown significantly in the last decade as an important worldwide soybean
producer. Traditionally, the primarily export-target-market for the Paraguayan soybean to
be crushed, has been Argentina. CAIASA will be one of the largest soybean crushing
plants in Paraguay.

Project sponsors

The Project sponsors are Louis Dreyfus Commodities, Bunge Limited (“Bunge”), and
Losur Overseas S.L, all of which are major players in South American agribusiness and
have existing raw soybean export operations in Paraguay.

Site location

The new plant will be located close to the city of Villeta, 40 km southeast from Asuncion,
on the Paraguay River.

Equity contribution of LDC that includes an up and running Port transferred to CAIASA.
Assuming 330 days of normal operation, equivalent to 1.32 million metric tons/year.
2.5

[ Soybeanarea

Access to NN
\ origination
areas

_/ aN

Fic. 1: PROJECT LOCATION

Due to its strategic location on the Paraguay River, CAIASA will have access to the
country’s main soybean origination areas, potential access to the new agricultural
frontier, and also access through the Paraguay-Parana Rivers Hidrovia to Argentinian and
Uruguayan ports. The location on the Paraguay River will also allow CAIASA access to
soybean produced in Brazil and Bolivia.

The project facilities

The project consists mainly of the implementation of a 4.000 tons/day soybean crushing
capacity, a barge terminal and 325 kM} of total storage capacity (200 kMt for beans, 100
kMt for meal and 25 kMt for soybean oil). It includes the construction and operation of
an unloading- loading berth, trucks unloading area, oil tanks, soybean and meal storage
facilities and a crushing plant. The soybean to be processed will be purchased from
several suppliers.

Thousands of Mega Tonnes.
27

28

2.9

2.10

Meal Crushing
storage plant

The production

The project consists basically of a grinding plant of soybean for
lant will have a capacity for grinding 4,000 tonnes of soya/day and a total storage
capacity of about 350,000 tonnes, including seeds, vegetable oi
roducts. Figure 3 presents the production process describes in more details below.

removed from t

these hulls may
eans are passe

Preparation of
rocess bins to t
ean into smal

process

"| Soybean
storage

Fig. 2: Project facilities

roduction of oil. The

s and oleaginous by-

Seed Handling/Elevator Operations: Soybeans received at the facility by truck or barge
are sampled and analyzed for moisture content, foreign matter, an
the beans are weighed and conveyed to large concrete silos or metal tanks for storage
rior to processing. When the facility is ready to process the soybeans, the beans are

damaged seeds. Then

e silo or tank and cleaned of foreign materials and loose hulls. Screens

through dryers to reduce their moisture content.

Soybeans for Solvent Ext

pieces, which are passe

(processed separately after the removal of

combined with t

Next, the cracked beans and bean chips are conveyed to the conditioning area, where they
are put either into a rotary steam tubed device and are heated to "condition" them (i. e.,

hulls from the grain cleani

make them plial

flaking of the chips and to prevent their being broken into smaller particles. Finally, t

le and keep them hydrates

residual bean chips). These hulls may
ing step.

raction: Soybeans are conveyed from t
e mill. In the mill, the beans are fed into cracking rolls that "crack" each
through aspirators to remove the hulls

). Conditioning is necessary to permit the

typically are used to remove foreign materials such as sticks, stems, pods, tramp metal,
sand, and dirt. An aspiration system is used to remove loose hulls from the soybeans;

be combined later with hulls from the dehulling aspiration step. T!

ie

ie

e

1c
2.11

2.12

heated, cracked beans are conveyed and fed to smooth, cylindrical rolls that press the
particles into smooth "flakes", which vary in thickness from approximately 0.25 to 0.51
millimeters (0.010 to 0.020 inches). Flaking allows the soybean oil cells to be exposed
and the oil to be more easily extracted.

Solvent Extraction and Oil Desolventizing: The extraction process consists of
"washing" the oil from the soybean flakes with hexane solvent in a countercurrent
extractor. Then the solvent is evaporated (i. e., desolventized) from both the solvent/oil
mixture (micella) and the solvent-laden, defatted flakes. The oil is desolventized by
exposing the solvent/oil mixture to steam (contact and noncontact). Then the solvent is
condensed, separated from the steam condensate, and reused. Residual hexane not
condensed is removed with mineral oil scrubbers. The desolventized oil, called "crude"
soybean oil, is stored for further processing or loadout. The oil, once hydrated, is
centrifuged to separate the gums, which are then added to the meal.

Desolventizing Flakes: The flakes leaving the extractor contain up to 35 to 40 percent
solvent and must be desolventized before use. Flakes are desolventized in a
desolventizer-toaster (DT), where steam is used to evaporate the hexane. In addition, the
contact steam "toasts" the flakes, making them more usable for animal feeds. The
desolventized and toasted flakes then pass to a dryer, where excess moisture is removed
by heat, and then to a cooler, where ambient air is used to reduce the temperature of the
dried flakes. The desolventized, defatted flakes are then ground for use as soybean meal.

Industrial process

HB Products

iD) Dehu

Fig. 3: The production process
2.13

2.14

3.2

3.3

Alternatives Analysis

Due to the fact that the project site is already owned by the Sponsors and at the site
currently operates a grain reception facility and a barge loading pier, this was the most
logical and feasible site for the project, and therefore no alternative sites were reviewed.
The design of the plant and its production process will be similar to others operated by
the Sponsors in many other countries of the region. During due diligence, an assessment
of the alternatives' analysis, including different process' alternatives, layout of the
facilities, etc, will be performed.

Schedule and budget

The construction of the plant is expected to last 22 months, and the estimated total
project’s cost is US$230million. The amount of workers needed for construction and
operation of the plant and its potential impacts will evaluated during due diligence.

III. ENVIRONMENTAL AND SOCIAL COMPLIANCE STATUS

ational Requirements

Key applicable national legislative requirements include Law Nr. 294/93 Environmental
Impact Assessment and Resolution Nr. 1133/04 that regulates this law, whose
enforcement authority is the Ministry of Environment (Secretaria del Ambiente, SEAM).
Those regulations require an EJA for industrial plants of any kind; extraction and
processing of surface and in depth solid minerals; construction, clearing and excavation
works. The environmental license issued by SEAM authorizes the requesters to initiate or
continue the work or activity and obliges them to comply with the mitigation measures
proposed for the project. The license should be renewed every two years. Environmental
licenses were already issued by SEAM for some parts of the project; this issue will be
further assessed during the due diligence process.

Other applicable regulations are: Law Nr. 3239/07 of Water Resources; SEAM
Resolution Nr. 222 /02 setting water quality standards; Law Nr. 836/80 Health Code;
Law Nr. 3956/09, which provides for integrated management of solid waste; Law No
1100/97 to prevent noise pollution; Law Nr. 213/93 establishing the Labor Code and
regulating hygiene, health and safety at work; Law Nr. 269/93, approving the Agreement
for Water Transport through the Paraguay-Parana Waterway. Paraguay has no
regulations establishing air quality standards.

An Environmental Impact Assessment (EIA) was carried out by a local firm, in
accordance with the terms of reference approved by SEAM, who approved the EIA and
issued the environmental license in the second semester of 2011. The EIA will be
complemented with a more detailed study on the impacts and alternatives for
management of the hexane.

IDB and other international requirements

IDB policies expected to be triggered in this Project include i) the Environment and
Safeguards Compliance Policy (OP-703), particularly Directives B.01 (Bank policies),
B.02 (country laws and regulations), B.03 (screening and classification), B.04 (other
3.5

3.6

4.1

43

44

risks), B.05 (environmental assessment requirements), B.06 (consultation), B.07
(supervision and compliance), B.10 (hazardous materials) and B.11 (pollution prevention
and abatement); ii) Access to Information Policy (OP-102), and iii) Natural Disaster Risk
Management Policy (OP-704). Although not expected, appliance of the OP-710
(Involuntary Resettlement) and the OP-765 (Indigenous People) will be evaluated during
due diligence.

Based on current limited information, no significant impacts are expected. There could
be, however, risks associated with the management of hazardous materials during
project’s operation -particularly hexane (CsH)4)- that during the due diligence will need
careful evaluation and for which the application of international standards will be
required.

Other traditional industrial impacts such as dust emissions, noise production and other
industrial plant construction and operation impacts can be mitigated and managed with
good management systems and procedures. Based on these initial conclusions, the team
proposes an environmental classification of “B” for the Project under Directive B.03 of
the OP-703, which will be confirmed during the ESDD.

IV. ENVIRONMENTAL AND SOCIAL SETTING

The environmental and social setting described below is based primarily on the EIA
received from the Company.

Environmental aspects

Land use. The project will be located on the Paraguay River, in a property owned by the
company, with a total of 141 ha. At the site currently operates a grain reception facility
and a barges’ loading pier. The plant is located in a rural district. There are other ports in
the area, which are engaged in the same activity.

Biodiversity. Although not pristine, part of the area is covered with vegetation in state of
secondary succession, since it has been subject to modification by the productive
activities that were carried out previously. There are trees, shrubs and bushes in the
property and the surroundings. According to the EIA findings, there are no endemic or
endangered species found on the construction site and in the surroundings. The plant site,
located in the periurban area of Villeta, is highly disturbed and does not exhibit a great
deal of biodiversity. However, the right bank of the Paraguay River is relatively free of
human activity and is part of the Chaco savannah — a terrestrial ecosystem considered to
be important for conservation. This will be further assessed during due diligence.

Water resources. The main water resource in the area is the Paraguay River (mean
discharge: 4,300 m?/s). There is also a small creek running through the project site.
During due diligence, the risk of flooding and the Paraguay River’s water quality will be
assessed, in order to determine whether some of the key project’s facilities could be
subject to flooding and if enough data is available to establish a water quality baseline .
The water use in the plant will be of approximately 12,000 Its/hr (3,33 Its/sec), which will
come from the Paraguay River.
46

5.1

5.2

OMPLEJO AGRO INDUSTRIAL ANGOSTURA SA
(CAIASA)

RIO PARAGUAY

Fig. 4: Project site
Socioeconomics aspects

The project’s location is characterized as rural to periurban, is located 7 km from the
route linking Villeta with a highway access to Asuncion. Its main entrance is located on
the route which connects Villeta with the city of Alberdi. In the surroundings, it is
observed the presence of livestock establishments, farms, poultry farming, small farms,
and fisheries.

There is no dense population or urban settlements surrounding the project site. No need
for resettlement has been identified, neither the presence of indigenous communities.
This will be further assessed during due diligence, including the exact number and
location of potentially affected population. No consultation process has been undertaken
yet regarding the project; during due diligence, a consultation scheme will be agreed with
the client.

V. ENVIRONMENTAL AND SOCIAL IMPACTS AND RISKS
Construction Impacts and Risks

The key potential environmental and social issues from the Project’s construction include
physical impacts from soil removal and labor health and safety risks. Other
environmental and social impacts associated with the construction will be air pollution,
vibrations, noise, waste and wastewater generation, soil erosion, problems associated
with truck traffics, etc. Overall, the construction activities are transitory and can be
mitigated or managed, and are considered likely to have a minor to moderate adverse
impact. Details of key potential impacts are presented below.

Impacts on terrestrial habitats. The main direct ecological impact from the
construction phase will be the loss of vegetation associated with the “clearance” for the
53

54

5.5

5.6

5.7

5.8

5.9

construction of the project’s facilities. Although at the site currently operates a grain
reception facility and a barge loading pier, some surface will need to be cleared of
vegetation for the construction phase. As described in 4.3, no significant natural habitat,
endemic or endangered species are found in the area, which is covered with vegetation in
state of secondary succession.

Soil Erosion. Removal of preexisting vegetation can generate moderate impacts on the
soil. The Contractor will be required to minimize areas of exposed soil and to compact
and resurface the disturbed areas as soon as possible, as well as to build a drainage
system during the very initial stage of the project. As an impact associated with the
construction period, the alteration in water quality due to soil erosion is considered a
temporary impact. After the end of the earth-moving activities, the potential for sediment
transport to the Paraguay River will be significantly reduced.

Surface water. Among modifications in physical properties with the corresponding
change in water quality are the color changes, increased turbidity and increased
concentration of total solids which could potentially take place due to erosion and
corresponding runoff during construction. Considering the high discharge of the
Paraguay River, this impact is expected particularly in the small creek located in the
project’s site, although temporary.

Groundwater. It will be subject to a risk of contamination during the construction phase
due to the possible infiltration of domestic sewage from chemical bathrooms to be used at
the worker’s camp during construction. In addition, any accidents involving toxic fuels or
other materials during construction, due to maintenance activities and supply of
machinery and equipment, may cause localized pollution problems. Additionally, there is
a possibility of pollution with oil or other substances derived from the activities of
washing, cleaning and lubrication of equipment and vehicles used during construction.

Air Emissions. Construction activities can generate dust that can cause a nuisance to
local residents and cause a health risk to construction workers. As there is no dense
population close to the project’s site, it is considered unlikely that there will be a
significant impact on local people during construction. The main risk is considered to be
the exposure of workers on site. Dust control measures, together with the use of
appropriate personal protective equipment and vehicle maintenance will be applied to
mitigate this impact. The impact of emissions of vehicle exhaust gases on air quality is
considered minimal.

Other polluting material. Potentially polluting materials will be carefully stored in
suitable containment to reduce the risk of pollution incidents from spills and leaks.

Traffic. At the plant site, the impact on traffic is not expected to be significant during
construction, although this risk will be further assessed during due diligence.

Noise. Noise generation in this phase will be associated with the operation of machines
needed for the construction of civil works, although it is not expected that the noise
generated by the works cause excessive discomfort to the surrounding population.
Anyways, measures to reduce construction noise levels will be included in the
Environmental and Social Management Plan (ESMP).

5.10

5.11

5.12

5.13

5.14

5.15

Impacts from the influx of workers. It is not currently known the expected amount of
workers that will be on site at the peak construction time. This will be further assessed
during due diligence and measures defined to avoid the potential risk of conflicts within
the community.

Labor Health & Safety. During the construction phase of the project, moderate risks to
health and safety of workers are expected, related to the construction of foundations,
reinforced concrete and steel, ports, silos and other industrial plants. Both national
regulations and IFC* labor health and safety guidelines will be applied during the
construction phase. If properly implemented and monitored, these risks can be reduced
and managed.

Operation Impacts and Risks

Air Emissions. Particulate matter and volatile organic (VOC) compounds” are the
principal emissions from vegetable oil processing. Particulate matter (PM) results from
the transfer, handling, and processing of raw seed. VOC emissions will come from the oil
extraction solvent -hexane, which is classified as a hazardous material. Solvent emissions
arise from several sources within vegetable oil processing plants. There are potential
solvent emissions from the transfer and storage of hexane on site as well as potential
leaks from piping and vents. Small quantities of solvent (up to 0.2 percent by volume of
oil) are present in the crude vegetable oil after the solvent is recovered by film
evaporators and the distillation stripper. This hexane may volatilize during the oil-
refining process. Trace quantities of solvent are present and available for volatilization in
waste water collected from the condensation of steam used in the distillation stripper and
desolventizer-toaster.

Vents are another source of emissions. Solvent is discharged from three vents: the main
vent from the solvent recovery section, the vent from the meal dryer, and the vent from
the meal cooler. The main vent receives gases from the oil extractor, the film evaporator
and distillation stripper, and the desolventizer-toaster. Vents for the meal dryer and meal
cooler typically vent to atmosphere.

Despite the existence of equipment to control emissions of particulate materials during
the operation of the plant, there is a moderate risk of dust generation during the operation.
If properly implemented and monitored, this risk can be reduced and managed. Proper
equipment will be installed to control particulate emissions. Although the Sponsors have
a great deal of experience on managing hexane, special attention will be given to the
design of the hexane’s management and monitoring facilities in order to minimize the
risks involved.

Effluents. The design of the plant includes a Wastewater Treatment Plant, which consists
of a physical, chemical and biological treatment by anaerobic and facultative stabilization
lagoons. This WWT will treat the effluents from washing floors, domestic use, spills and
others. Regarding the process water, the company will implement a zero effluent system

IFC (International Finance Corporation)’s i) General Environmental, Health and Safety (EHS) Guidelines and ii) Environmental,

Health and Safety Guidelines for Vegetable Oil Processing.

Volatile organic compounds (VOCs) are organic chemicals that have a high vapor pressure at ordinary, room-temperature

conditions.
5.20

5.21

5.22

5.23

(ZED), a closed circuit for recirculation. This system will be installed in the area of
solvent extraction in order to minimize the liquid effluent and to increase the recovery of
condensate that will be returned to the boiler, maximizing energy efficiency.

Land conversion. During due diligence, measures will be identified to ensure that the
project will not lead to, or be associated with, additional conversion of natural habitat to
soy bean fields.

GHG generation and energy consumption. Although not expected to be significant, an
assessment of the potential emissions of greenhouse gases from the Project and its energy
consumption will be undertaken during due diligence. The Company is planning to reuse
100% of its process solid waste (mainly soybean pellet) burning it in the boilers, reducing
in this way emissions of approximately 85,000 tn CO2/year.

Noise. The EIA concluded that noise levels generated from the plant are unlikely to cause
disturbance in any of the nearby communities during the evening or night. For workers
health and safety, the company will be required to implement appropriate noise
management practices in all aspects of the design and operation of the plant and transport
of raw materials, and comply with the IFC EHS Guidelines regarding noise.

Fluvial transportation. The movement of barges (the total amount is not yet known) has
the potential of destabilizing the river banks and the destruction of levees through the
production of waves. Possible contacts between barges and margins can lead to
compaction and alteration of river morphology, as well as to the generation of erosion
and siltation processes, degradation of riparian vegetation and habitat destruction. This
impact is considered moderate and mitigation measures will be identified in the ESMP.

Traffic and transportation impacts. In the case of the plant, it is anticipated that
operation traffic (mainly truck traffic) could have an impact on current volumes of traffic
that use the main arterial highways and the local routes. This impact will be further
assessed during due diligence.

Solid waste. The solid waste generated in the production process will be reused in the
final product, specifically in the soybean meal or the hull's pellet. The common solid
waste will be stored in metal containers for his transport and disposal in landfills
authorized by the local authorities.

Operational impacts on local communities. Transportation of raw materials as well as
potential noise and air pollution caused by the plant, can affect the normal activities and
the quality of life of local communities. If managed properly, and considering that there
is no dense population surrounding the project site, these community issues should not be
significant. However, this will be further assessed during due diligence, including the
identification of the potentially impacted population, if any, and its location.

Indirect impacts on employment. During due diligence, an assessment will be carried
out regarding the risks and impacts that could have an induced spontaneous migration of
people in search of employment and economic opportunities on the site of the project (for
example, informal services sales).
5.24

5.25

5.26

6.1

6.2

Labor Health & Safety. The dust and noise emissions resulting from the operation of
the plant can be harmful to the health of the workers, so that methods of emissions
control and the use of personal protective equipment will be adopted. Local regulations
establish maximum permissible daily exposure to noise and annoying sounds within
industrial facilities. Soybean crushing plants generally present health risks to workers,
mainly associated with exposure to dusty material throughout the production process in
the loading, unloading and transportation of raw materials and the eventual exposure to
hexane emissions. Although relevant, these impacts can be managed through the
implementation of sound management schemes.

Cumulative Impacts

The EIA took into consideration the indirect area of influence and impacts from other
ports operating in the area. Air emissions were determined to have a minimal impact on
ambient air conditions so they are therefore unlikely to result in cumulative impacts.
Increased traffic could possibly contribute to cumulative effects on the traffic on the
roads. The barge operations at the plant’s port will also contribute until some extent to the
cumulative impacts on the Paraguay River. Nevertheless, these impacts are considered
moderate.

Environmental, Social, Health & Safety and Labor Management

The EIA recommended various mitigation and management measures, some of which
have been mentioned previously, and these will be incorporated into management plans
and procedures that will be reviewed during the ESDD. The Sponsors have adopted
corporate environmental and social policies and procedures that will be applied to the
project, including integrated management systems regarding environmental quality,
health and safety, and labor management.

VI. ENVIRONMENTAL AND SOCIAL DUE DILIGENCE

The focus of the environmental and social due diligence will be on the potential impacts
and risks during construction and operation of the project. The due diligence will include
an evaluation of the EJA study and all associated documentation, as well as all the legal
requirements. The due diligence will provide the evaluation of the Company’s capacity to
identify, mitigate and manage the environmental and social aspects and risks during the
construction and operation phases. In addition to the environmental impacts and risks, the
ESDD will pay attention to the potential impacts on the local communities to the project.
Development and application of comprehensive health and safety procedures will also be
a focus of the due diligence process.

The Bank will perform an environmental and social due-diligence (ESDD) in order to
confirm that the Project’s direct and indirect impacts and risks will be properly and
adequately mitigated. In particular, the ESDD will assess the following:

1. Evaluation to confirm that the Project’s direct, indirect and cumulative negative
environmental and social impacts have been properly identified and evaluated, in
particular: (1) potential impacts on habitats; (2) potential risks and associated impacts
related to flooding, erosion and land stability to the project, and/or exacerbated by the
project; (3) land use impacts; (4) other potential community impacts such as traffic,
dust, public safety, and pressure on services; (5) impacts related to industrial
emissions (especially dust and other particulates), effluents, and waste management;
(6) potential risks from accidental events, including worker accidents, accidental
spills, and other unforeseen events.

Assessment of compliance with applicable IDB Bank environmental and social
policies, including specifically the Environmental and Safeguard Compliance Policy,
Disclosure of Information Policy, Disaster Risk Management Policy, IFC EHS
guidelines and other International and Regional Agreements and applicable
International Conventions.

Assessment of compliance status with the applicable environmental, social, health
and safety, and labor legal requirements in Paraguay (e.g., laws, regulations,
standards, permits, authorizations, applicable international treaties/conventions, etc.),
in particular the requirements in the EJA authorization and project-specific legal
requirements, including consultation.

Evaluate the proposed environmental and social management plans, procedures, and
documentation for the Project (e.g. confirm that the plans define the Project-specific
proposed environmental and social control, management, and mitigation measures,
monitoring programs, costs, schedule of implementation, designated responsibilities,
that the ESMP has been developed based upon the assessment of the anticipated
environmental and social impacts, that it is current).

Evaluate the design of the handling and monitoring measures prepared by the client in
order to ensure the safety management of the hexane during the operation of the
plant.

Confirmation that adequate health and safety plans and procedures will be established
and implemented both for construction and operation (including sub-contractors) to
address potential worker health and safety risks associated with the Project.

Confirmation that adequate contingency plans and procedures will be implemented
during construction and operation (including sub-contractors) to address potential
Project-related accidental events (i.e., spills, explosions, fires, etc.).

Assessment of the Company and any contractor’s capacity to mitigate and monitor
environmental, social, health and safety and labor aspects properly under their
respective responsibility.

Evaluation of Project-related information disclosure and public consultation activities
that have been performed including confirmation that the participation processes of
stakeholders has been adequately conducted and that the proposed future actions to
provide adequate ongoing information disclosure and public consultation with the
local population is in compliance with IDB policies. This will include confirmation of
adequate stakeholder engagement, and that the communities have participated
meaningfully in pertinent decisions that affect them throughout the Project lifecycle
and future proposed information disclosure and public consultation activities.
63

10. Evaluate the identification of cumulative impacts and risks associated with the
Project, including long-term socio-economic impacts and land-use issues.

11. Evaluate the potential impacts of the Project on greenhouse gas emissions, in
particular, those arising from operation of the boilers and energy consumption.

12. Evaluate positive impacts of the Project and any additionality from IDB involvement.

As part of the Bank’s environmental and social due-diligence, the Bank will prepare an
Environmental and Social Management Report (ESMR) for consideration by the Bank’s
Environmental and Social Review (ESR) group. The ESMR will provide a synthesis of
the relevant environmental and social aspects of the Project and the proposed Bank
recommendations in terms of Project-specific environmental and social requirements.
